Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 06/15/2022, the following occurred: Claims 1-2, 8-9, 21-23, 25-28, and 30-31 were amended; and claims 6-7 and 10-20 were canceled.
By Examiner’s Amendment, claims 1, 24, 27 and 30 have been amended.
Claims 1-5, 8-9 and 21-32 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the charges and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. Mr. Pooya Shoghi authorized this Examiner’s Amendment in a telephone conversation on 07 July 2022.
The Application has been amended as follows:	

	1. (Currently Amended) A computer-implemented method for monitoring user memory loss, the method comprising:
	retrieving, by a computing entity, a plurality of questions, wherein each of the plurality of questions is associated with a timing of question generation, wherein the plurality of questions comprise: (i) a first question that is determined based at least in part on a previous travel activity of a user as determined based at least in part on information provided by a route planning application, (ii) a second question that is determined based at least in part on a previous communication activity of the user as determined based at least in part on information provided by a communication application, and (iii) a third question that is determined based at least in part on a news report received by the user as determined based at least in part on information provided by a news application;
	generating, by the computing entity, a predicted desirability score for each question of the plurality of questions using a prediction model, wherein the predicted desirability score for each question of the plurality of questions is based at least in part on at least one question attribute, and wherein the prediction model is a machine learning model that is trained using training data describing past behavioral attributes of one or more past users as training inputs and corresponding past determinations about user memory loss measures of the one or more past users as target training outputs;
	for each question of the plurality of questions, reducing, by the computing entity, the predicted desirability score for the question by:
	(i) reducing the predicted desirability score as the question becomes older based at least in part on the timing of question generation; and
		(ii) reducing the predicted desirability score for the question each [[the]] time of a plurality of times that the question is presented to the user;
	selecting, by the computing entity, a first candidate question from the plurality of questions that has a highest predicted desirability score;
	adopting, by the computing entity, the first candidate question as a selected question;
	determining, by the computing entity, whether the predicted desirability score for the first candidate question satisfies a predicted desirability score threshold;
	in response to determining that the predicted desirability score for the first candidate question fails to satisfy the predicted desirability score threshold: (i) selecting, by the computing entity, a second candidate question from the plurality of questions based at least in part on a randomly-selected question that is selected from a subset of the plurality of questions, wherein: (a) all of the questions in the subset have a defined category, have been asked less than a defined number of times, have last been asked before a defined time, have been generated by a defined application, and have a defined difficulty level or higher, and (b) historical data associated with the user indicates that the user has had previous difficulty in responding to questions related to the defined category, and (ii) adopting, by the computing entity, the second candidate question instead of the first candidate question as the selected question;
	transmitting, by the computing entity, the selected question to the user computing entity for presentation to the user;
	receiving, by the computing entity, a first answer, wherein the first answer was provided as user input by the user of the user computing entity in response to the selected question;
	determining, by the computing entity and based at least in part on the first answer, one or more response attributes associated with the user input provided by the user in response to the selected question;
	determining, by the computing entity and based at least in part on processing the one or more response attributes, a memory loss measure of the user of the computing entity, wherein determining the memory loss measure of the user comprises comparing the one or more response attributes associated with the user response to the selected question to historical data indicating one or more of the same response attributes associated with the user; and
	performing, by the computing entity, one or more caregiver visitation schedule management operations for the user based at least in part on the memory loss measure of the user.
	
	2. (Previously Presented) The method of claim 1, further comprising: 
	generating, by the computing entity and based at least in part on the one or more response attributes associated with the user input provided by the user in response to the selected question, a new question to add to the plurality of questions; and 
	adding, by the computing entity, the new question to the plurality of questions.

	3. (Previously Presented) The method of claim 1, further comprising:
	determining, by the computing entity and based at least in part on the predicted desirability score associated with each question of the plurality of questions, that at least one question from the plurality of questions satisfies predetermined removal criteria; and
	removing, by the computing entity, the at least one question from the plurality of questions.

	4. (Previously Presented) The method of claim 3, wherein determining that the at least one question from the plurality of questions satisfies the predetermined removal criteria comprises:
	identifying, by the computing entity, one or more attributes of the at least one question relating to a past interaction of the user with the at least one question; and
	determining, by the computing entity and based at least in part on the one or more attributes of the at least one question, that the past interaction of the user with the at least one question exceeds a threshold amount of user interaction associated with the predetermined removal criteria.

	5. (Previously Presented) The method of claim 1, wherein each predicted desirability score for a question of the plurality of questions is adjusted based at least in part on at least one of a category of the question, a difficulty level of the question, a profile of a generator of the question, at least one acceptable answer associated with the question, at least one hint associated with the question, and at least one attribute related to a history of interaction of the user with the question.

	6-7. (Canceled)

	8. (Previously Presented) The method of claim 1, wherein the one or more response attributes associated with the user input provided by the user in response to the selected question include at least one of an accuracy level of the user response, a time duration of the user response, a decipherability of the user response, whether the user response included a request for hints, and a language of the user response.

	9. (Previously Presented) The method of claim 1, wherein determining the memory loss measure of the user comprises comparing the one or more response attributes associated with the user response to the selected question to historical data indicating past user response attributes.

	10-20. (Canceled)

	21. (Previously Presented) The method of claim 9, wherein comparing the one or more response attributes associated with the user response to the selected question to the historical data indicating past user response attributes further comprises:
	determining, by the computing entity and from the historical data, a past average associated with interaction of the user with the plurality of questions; 
	determining, by the computing entity and based at least in part on the user response to the selected question, a moving average associated with interaction of the user with the plurality of questions; and
	comparing, by the computing entity, the moving average to the past average.

	22. (Previously Presented) The method of claim 1, wherein the user response to the selected question is a voice response and the one or more response attributes associated with the user response to the selected question include at least one of a tone of the user response and a volume of the user response.

	23. (Previously Presented) The method of claim 22, wherein the selected question is presented to the user as a voice prompt.

	24.  (Previously Presented) The method of claim 23, wherein the voice prompt is presented to the user using a voice-enabled personal assistant software.

	25. (Previously Presented) The method of claim 1, wherein the selected question is presented to the user as an image via a display device of the user computing entity.

	26. (Previously Presented) The method of claim 1, wherein the plurality of questions are generated based at least in part on information obtained from one or more computing applications.

	27. (Currently Amended) An apparatus for monitoring user memory loss, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least:
	retrieve a plurality of questions, wherein each of the plurality of questions is associated with a timing of question generation, wherein the plurality of questions comprise: (i) a first question that is determined based at least in part on a previous travel activity of a user as determined based at least in part on information provided by a route planning application, (ii) a second question that is determined based at least in part on a previous communication activity of the user as determined based at least in part on information provided by a communication application, and (iii) a third question that is determined based at least in part on a news report received by the user as determined based at least in part on information provided by a news application;
	generate a predicted desirability score for each question of the plurality of questions using a prediction model, wherein the predicted desirability score for each question of the plurality of questions is based at least in part on at least one question attribute, and wherein the prediction model is a machine learning model that is trained using training data describing past behavioral attributes of one or more past users as training inputs and corresponding past determinations about user memory loss measures of the one or more past users as target training outputs;
	for each question of the plurality of questions, reduce the predicted desirability score for the question by:
	(i) reducing the predicted desirability score as the question becomes older based at least in part on the timing of question generation; and
		(ii) reducing the predicted desirability score for the question each [[the]] time of a plurality of times that the question is presented to the user;
	select a first candidate question from the plurality of questions that has a highest predicted desirability score;
	adopt the first candidate question as a selected question;
	determine whether the predicted desirability score for the first candidate question satisfies a predicted desirability score threshold;
	in response to determining that the predicted desirability score for the first candidate question fails to satisfy the predicted desirability score threshold: (i) select a second candidate question from the plurality of questions based at least in part on a randomly-selected question that is selected from a subset of the plurality of questions, wherein: (a) all of the questions in the subset have a defined category, have been asked less than a defined number of times, have last been asked before a defined time, have been generated by a defined application, and have a defined difficulty level or higher, and (b) historical data associated with the user indicates that the user has had previous difficulty in responding to questions related to the defined category, and (ii) adopt the second candidate question instead of the first candidate question as the selected question;
	transmit the selected question to the user computing entity for presentation to the user;
	receive a first answer provided, wherein the first answer was provided as user input by the user of the user computing entity in response to the selected question;
	determine, based at least in part on the first answer, one or more response attributes associated with the user input provided by the user in response to the selected question;
	determine, based at least in part on processing the one or more response attributes, a memory loss measure of the user of the computing entity, wherein the determination of the memory loss measure of the user comprises comparing the one or more response attributes associated with the user response to the selected question to historical data indicating one or more of the same response attributes associated with the user; and
	perform one or more caregiver visitation schedule management operations for the user based at least in part on the memory loss measure of the user.

	28. (Previously Presented) The apparatus of claim 27, wherein the program code is further configured to, with the processor, cause the apparatus to at least:
	generate, based at least in part on the one or more response attributes associated with the user input provided by the user in response to the selected question, a new question to add to the plurality of questions; and
	add the new question to the plurality of questions.

	29. (Previously Presented) The apparatus of claim 27, wherein the program code is further configured to, with the processor, cause the apparatus to at least:
	determine, based at least in part on the predicted desirability score associated with each question of the plurality of questions, that at least one question from the plurality of questions satisfies predetermined removal criteria; and
	remove the at least one question from the plurality of questions.

	30. (Currently Amended) A non-transitory computer-readable storage medium for monitoring user memory loss, the computer-readable storage medium storing program code instructions that, when executed, cause a computing entity to:
	retrieve a plurality of questions, wherein each of the plurality of questions is associated with a timing of question generation, wherein the plurality of questions comprise: (i) a first question that is determined based at least in part on a previous travel activity of a user as determined based at least in part on information provided by a route planning application, (ii) a second question that is determined based at least in part on a previous communication activity of the user as determined based at least in part on information provided by a communication application, and (iii) a third question that is determined based at least in part on a news report received by the user as determined based at least in part on information provided by a news application;
	generate a predicted desirability score for each question of the plurality of questions using a prediction model, wherein the predicted desirability score for each question of the plurality of questions is based at least in part on at least one question attribute, and wherein the prediction model is a machine learning model that is trained using training data describing past behavioral attributes of one or more past users as training inputs and corresponding past determinations about user memory loss measures of the one or more past users as target training outputs;
	for each question of the plurality of questions, reduce the predicted desirability score for the question by:
		(i) reducing the predicted desirability score as the question becomes older 	based at least in part on the timing of question generation; and
		(ii) reducing the desirability score for the question each [[the]] time of a 		plurality of times that the question is presented to the user;
	select a first candidate question from the plurality of questions that has a highest predicted desirability score;
	adopt the first candidate question as a selected question;
	determine whether the predicted desirability score for the first candidate question satisfies a predicted desirability score threshold;
	in response to determining that the predicted desirability score for the first candidate question fails to satisfy the predicted desirability score threshold: (i) select a second candidate question from the plurality of questions based at least in part on a randomly-selected question that is selected from a subset of the plurality of questions, wherein: (a) all of the questions in the subset have a defined category, have been asked less than a defined number of times, have last been asked before a defined time, have been generated by a defined application, and have a defined difficulty level or higher, and (b) historical data associated with the user indicates that the user has had previous difficulty in responding to questions related to the defined category, and (ii) adopt the second candidate question instead of the first candidate question as the selected question;
	transmit the selected question to the user computing entity for presentation to the user;
	receive a first answer provided, wherein the first answer was provided as user input by the user of the user computing entity in response to the selected question;
	determine, based at least in part on the first answer, one or more response attributes associated with the user input provided by the user in response to the selected question;
	determine, based at least in part on processing the one or more response attributes, a memory loss measure of the user of the computing entity, wherein the determination of the memory loss measure of the user comprises comparing the one or more response attributes associated with the user response to the selected question to historical data indicating one or more of the same response attributes associated with the user; and
	perform one or more caregiver visitation schedule management operations for the user based at least in part on the memory loss measure of the user.

	31. (Previously Presented) The non-transitory computer-readable storage medium of Claim 30, wherein the program code instructions, when executed, cause the computing entity to further:
	generate, based at least in part on the one or more response attributes associated with the user input provided by the user in response to the first question, a new question to add to the plurality of questions; and
	add the new question to the plurality of questions.

	32. (Previously Presented) The method of claim 1 further comprising: 
	receiving, from a third-party computing entity, information comprising at least one interaction between a user and the third-party computing entity;
	generating, by a computing entity, at least one question based at least in part on the at least one interaction between a user and the third-party computing entity; and
	storing, by the computing entity, the new question and one or more associated question attributes.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim(s). In particular, the cited prior art of record fails to expressly teach or suggest the combination as follows:
	…for each question of the plurality of questions, reducing, by the computing entity, the predicted desirability score for the question by:
	(i) reducing the predicted desirability score as the question becomes older based at least in part on the timing of question generation; and
		(ii) reducing the predicted desirability score for the question each time of a plurality of times that the question is presented to the user;
	selecting, by the computing entity, a first candidate question from the plurality of questions that has a highest predicted desirability score;
	adopting, by the computing entity, the first candidate question as a selected question;
	determining, by the computing entity, whether the predicted desirability score for the first candidate question satisfies a predicted desirability score threshold;
	in response to determining that the predicted desirability score for the first candidate question fails to satisfy the predicted desirability score threshold: (i) selecting, by the computing entity, a second candidate question from the plurality of questions based at least in part on a randomly-selected question that is selected from a subset of the plurality of questions, wherein: (a) all of the questions in the subset have a defined category, have been asked less than a defined number of times, have last been asked before a defined time, have been generated by a defined application, and have a defined difficulty level or higher, and (b) historical data associated with the user indicates that the user has had previous difficulty in responding to questions related to the defined category, and (ii) adopting, by the computing entity, the second candidate question instead of the first candidate question as the selected question…
The claimed invention is also subject matter eligible according the 2019 Revised Patent Subject Matter Eligibility Guidance dated 07 January 2019.
The most remarkable prior art of record is as follows:
Arzy (US 2019/0167179 A1), teaching assessing a cognitive function.
Wiliams et al. (US 10,272,294 B2), teaching activity and workout updates.
Vaughan et al. (US 10,874,355 B2), teaching determining developmental progress with artificial intelligence and user input.
Allen et al. (US 2016/0171392 A1), teaching adjusting fact-based answers provided by a question/answer (QA) system to consider outcomes.
Zaydman et al. (US 2019/0065403 A1), teaching cuckoo caching.
NPL document (n.a.), “movmean”, teaching MATLAB movmean function.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ethington et al. (US 2016/0210442 A1), see e.g., [0008], [0050].
Govro et al. (US 2017/0372020 A1), see e.g., [0031].
Buisman et al. (US 2012/0232931 A1), see e.g., [0136].
Lindsay (US 2011/0264465 A1), see e.g., [0082].
Reeves et al. (WO 2006/066105 A2) for teaching an automated neurological test.
Daugherty et al. (WO 2006/088415 A1) for teaching movement disorder monitoring.
Forbes (CA 2,809,827 C), see e.g., Abstract.
Gennuso et al. (US 2014/0099625 A1), see e.g., [0048], [0201].
Hallowell et al. (US 2010/0092929 A1), see e.g., Abstract, [0172].
Jenkins et al. (US 6,364,666 B1), see e.g., Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.W./Examiner, Art Unit 3626                    

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626